EXHIBIT 10.2

 

CELLCEUTIX CORPORATION

2016 EQUITY INCENTIVE PLAN

 

1. Purpose; Eligibility.

 

1.1 General Purpose. The name of this plan is the Cellceutix Corporation 2016
Equity Incentive Plan (the "Plan"). The purposes of the Plan are to (a) enable
Cellceutix Corporation, a Nevada corporation (the "Company"), and any Affiliate
to attract and retain the types of Employees, Consultants and Directors who will
contribute to the Company's long range success; (b) provide incentives that
align the interests of Employees, Consultants and Directors with those of the
shareholders of the Company; and (c) promote the success of the Company's
business.

 

1.2 Eligible Award Recipients. The persons eligible to receive Awards are the
Employees, Consultants and Directors of the Company and its Affiliates and such
other individuals designated by the Committee who are reasonably expected to
become Employees, Consultants and Directors after the receipt of Awards.

 

1.3 Available Awards. Awards that may be granted under the Plan include: (a)
Incentive Stock Options, (b) Non-qualified Stock Options, (c) Stock Appreciation
Rights, (d) Restricted Awards, (e) Performance Share Awards, and (f) Performance
Compensation Awards.

 

2. Definitions.

 

"Affiliate" means a corporation or other entity that, directly or through one or
more intermediaries, controls, is controlled by or is under common control with,
the Company.

 

"Applicable Laws" means the requirements related to or implicated by the
administration of the Plan under applicable state corporate law, United States
federal and state securities laws, the Code, any stock exchange or quotation
system on which the shares of Common Stock are listed or quoted, and the
applicable laws of any foreign country or jurisdiction where Awards are granted
under the Plan.

 

"Award" means any right granted under the Plan, including an Incentive Stock
Option, a Non-qualified Stock Option, a Stock Appreciation Right, a Restricted
Award, a Performance Share Award or a Performance Compensation Award.

 

"Award Agreement" means a written agreement, contract, certificate or other
instrument or document evidencing the terms and conditions of an individual
Award granted under the Plan which may, in the discretion of the Company, be
transmitted electronically to any Participant. Each Award Agreement shall be
subject to the terms and conditions of the Plan.

 

"Beneficial Owner" has the meaning assigned to such term in Rule 13d-3 and Rule
13d-5 under the Exchange Act, except that in calculating the beneficial
ownership of any particular "person" (as that term is used in Section 13(d)(3)
of the Exchange Act), such "person" shall be deemed to have beneficial ownership
of all securities that such "person" has the right to acquire by conversion or
exercise of other securities, whether such right is currently exercisable or is
exercisable only after the passage of time. The terms "Beneficially Owns" and
"Beneficially Owned" have a corresponding meaning.

 

 1

 

 

"Board" means the Board of Directors of the Company, as constituted at any time.

 

"Cause" means:

 

With respect to any Employee or Consultant: (a) If the Employee or Consultant is
a party to an employment or service agreement with the Company or its Affiliates
and such agreement provides for a definition of Cause, the definition contained
therein; or (b) If no such agreement exists, or if such agreement does not
define Cause: (i) the commission of, or plea of guilty or no contest to, a
felony or a crime involving moral turpitude or the commission of any other act
involving willful malfeasance or material fiduciary breach with respect to the
Company or an Affiliate; (ii) conduct that results in or is reasonably likely to
result in harm to the reputation or business of the Company or any of its
Affiliates; (iii) gross negligence or willful misconduct with respect to the
Company or an Affiliate; or (iv) material violation of state or federal
securities laws.

 

With respect to any Director, a determination by a majority of the disinterested
Board members that the Director has engaged in any of the following: (a)
malfeasance in office; (b) gross misconduct or neglect; (c) false or fraudulent
misrepresentation inducing the director's appointment; (d) willful conversion of
corporate funds; or (e) repeated failure to participate in Board meetings on a
regular basis despite having received proper notice of the meetings in advance.

 

The Committee, in its absolute discretion, shall determine the effect of all
matters and questions relating to whether a Participant has been discharged for
Cause.

 

"Change in Control" means (a) The direct or indirect sale, transfer, conveyance
or other disposition (other than by way of merger or consolidation), in one or a
series of related transactions, of all or substantially all of the properties or
assets of the Company and its subsidiaries, taken as a whole, to any Person that
is not a subsidiary of the Company; (b) The Incumbent Directors cease for any
reason to constitute at least a majority of the Board; (c) The date which is 10
business days prior to the consummation of a complete liquidation or dissolution
of the Company; (d) The acquisition by any Person of Beneficial Ownership of
more than 50% (on a fully diluted basis) of either (i) the then outstanding
shares of Common Stock of the Company, taking into account as outstanding for
this purpose such Common Stock issuable upon the exercise of options or
warrants, the conversion of convertible stock or debt, and the exercise of any
similar right to acquire such Common Stock (the "Outstanding Company Common
Stock") or (ii) the combined voting power of the then outstanding voting
securities of the Company entitled to vote generally in the election of
directors (the "Outstanding Company Voting Securities"); provided, however, that
for purposes of this Plan, the following acquisitions shall not constitute a
Change in Control: (A) any acquisition by the Company or any Affiliate, (B) any
acquisition by any employee benefit plan sponsored or maintained by the Company
or any subsidiary, (C) any acquisition which complies with clauses, (i), (ii)
and (iii) of subsection (e) of this definition or (D) in respect of an Award
held by a particular Participant, any acquisition by the Participant or any
group of persons including the Participant (or any entity controlled by the
Participant or any group of persons including the Participant); or (e) The
consummation of a reorganization, merger, consolidation, statutory share
exchange or similar form of corporate transaction involving the Company that
requires the approval of the Company's shareholders, whether for such
transaction or the issuance of securities in the transaction (a "Business
Combination"), unless immediately following such Business Combination: (i) more
than 50% of the total voting power of (A) the entity resulting from such
Business Combination (the "Surviving Company"), or (B) if applicable, the
ultimate parent entity that directly or indirectly has beneficial ownership of
sufficient voting securities eligible to elect a majority of the members of the
board of directors (or the analogous governing body) of the Surviving Company
(the "Parent Company"), is represented by the Outstanding Company Voting
Securities that were outstanding immediately prior to such Business Combination
(or, if applicable, is represented by shares into which the Outstanding Company
Voting Securities were converted pursuant to such Business Combination), and
such voting power among the holders thereof is in substantially the same
proportion as the voting power of the Outstanding Company Voting Securities
among the holders thereof immediately prior to the Business Combination; (ii) no
Person (other than any employee benefit plan sponsored or maintained by the
Surviving Company or the Parent Company) is or becomes the Beneficial Owner,
directly or indirectly, of 50% or more of the total voting power of the
outstanding voting securities eligible to elect members of the board of
directors of the Parent Company (or the analogous governing body) (or, if there
is no Parent Company, the Surviving Company); and (iii) at least a majority of
the members of the board of directors (or the analogous governing body) of the
Parent Company (or, if there is no Parent Company, the Surviving Company)
following the consummation of the Business Combination were Board members at the
time of the Board's approval of the execution of the initial agreement providing
for such Business Combination.

 

 2

 

 

"Code" means the Internal Revenue Code of 1986, as it may be amended from time
to time. Any reference to a section of the Code shall be deemed to include a
reference to any regulations promulgated thereunder.

 

"Committee" means a committee of one or more members of the Board appointed by
the Board to administer the Plan in accordance with Section 3.3 and Section 3.4.

 

"Common Stock" means the Class A Common Stock, $0.0001 par value per share, of
the Company, or such other securities of the Company as may be designated by the
Committee from time to time in substitution thereof.

 

"Company" means Cellceutix Corporation, a Nevada corporation, and any successor
thereto.

 

"Consultant" means any individual who is engaged by the Company or any Affiliate
to render consulting or advisory services.

 

"Continuous Service" means that the Participant's service with the Company or an
Affiliate, whether as an Employee, Consultant or Director, is not interrupted or
terminated. The Participant's Continuous Service shall not be deemed to have
terminated merely because of a change in the capacity in which the Participant
renders service to the Company or an Affiliate as an Employee, Consultant or
Director or a change in the entity for which the Participant renders such
service, provided that there is no interruption or termination of the
Participant's Continuous Service; provided further that if any Award is subject
to Section 409A of the Code, this sentence shall only be given effect to the
extent consistent with Section 409A of the Code. For example, a change in status
from an Employee of the Company to a Director of an Affiliate will not
constitute an interruption of Continuous Service. The Committee or its delegate,
in its sole discretion, may determine whether Continuous Service shall be
considered interrupted in the case of any leave of absence approved by that
party, including sick leave, military leave or any other personal or family
leave of absence.

 

"Covered Employee" has the same meaning as set forth in Section 162(m)(3) of the
Code, as interpreted by IRS Notice 2007-49.

 

"Deferred Stock Units (DSUs)" has the meaning set forth in Section 7.2 hereof.

 

"Director" means a member of the Board.

 

"Disability" means that the Participant is unable to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment; provided, however, for purposes of determining the term of an
Incentive Stock Option pursuant to Section 6.10 hereof, the term Disability
shall have the meaning ascribed to it under Section 22(e)(3) of the Code. The
determination of whether an individual has a Disability shall be determined
under procedures established by the Committee. Except in situations where the
Committee is determining Disability for purposes of the term of an Incentive
Stock Option pursuant to Section 6.10 hereof within the meaning of Section
22(e)(3) of the Code, the Committee may rely on any determination that a
Participant is disabled for purposes of benefits under any long-term disability
plan maintained by the Company or any Affiliate in which a Participant
participates.

 

 3

 

 

"Disqualifying Disposition" has the meaning set forth in Section 14.12.

 

"Effective Date" shall mean the date as of which this Plan is adopted by the
Board.

 

"Employee" means any person, including an Officer or Director, employed by the
Company or an Affiliate; provided, that, for purposes of determining eligibility
to receive Incentive Stock Options, an Employee shall mean an employee of the
Company or a parent or subsidiary corporation within the meaning of Section 424
of the Code. Mere service as a Director or payment of a director's fee by the
Company or an Affiliate shall not be sufficient to constitute "employment" by
the Company or an Affiliate.

 

"Exchange Act" means the Securities Exchange Act of 1934, as amended.

 

"Fair Market Value" means, as of any date, the value of the Common Stock as
determined below. If the Common Stock is listed on any established stock
exchange or a national market system, including without limitation, the New York
Stock Exchange or the NASDAQ Stock Market, the Fair Market Value shall be the
closing price of a share of Common Stock (or if no sales were reported the
closing price on the date immediately preceding such date) as quoted on such
exchange or system on the day of determination, as reported in the Wall Street
Journal or similar publication. In the absence of an established market for the
Common Stock, the Fair Market Value shall be determined in good faith by the
Committee and such determination shall be conclusive and binding on all persons.

 

"Free Standing Rights" has the meaning set forth in Section 7.1(a) .

 

"Grant Date" means the date on which the Committee adopts a resolution, or takes
other appropriate action, expressly granting an Award to a Participant that
specifies the key terms and conditions of the Award or, if a later date is set
forth in such resolution, then such date as is set forth in such resolution.

 

"Incentive Stock Option" means an Option intended to qualify as an incentive
stock option within the meaning of Section 422 of the Code.

 

"Incumbent Directors" means individuals who, on the Effective Date, constitute
the Board, provided that any individual becoming a Director subsequent to the
Effective Date whose election or nomination for election to the Board was
approved by a vote of at least two-thirds of the Incumbent Directors then on the
Board (either by a specific vote or by approval of the proxy statement of the
Company in which such person is named as a nominee for Director without
objection to such nomination) shall be an Incumbent Director. No individual
initially elected or nominated as a director of the Company as a result of an
actual or threatened election contest with respect to Directors or as a result
of any other actual or threatened solicitation of proxies by or on behalf of any
person other than the Board shall be an Incumbent Director.

 

"Negative Discretion" means the discretion authorized by the Plan to be applied
by the Committee to eliminate or reduce the size of a Performance Compensation
Award in accordance with Section 7.4(d)(iv) of the Plan; provided, that, the
exercise of such discretion would not cause the Performance Compensation Award
to fail to qualify as "performance-based compensation" under Section 162(m) of
the Code.

 

 4

 

 

"Non-Employee Director" means a Director who is a "non-employee director" within
the meaning of Rule 16b-3.

 

"Non-qualified Stock Option" means an Option that by its terms does not qualify
or is not intended to qualify as an Incentive Stock Option.

 

"Officer" means a person who is an officer of the Company within the meaning of
Section 16 of the Exchange Act and the rules and regulations promulgated
thereunder.

  

"Option" means an Incentive Stock Option or a Non-qualified Stock Option granted
pursuant to the Plan.

 

"Optionholder" means a person to whom an Option is granted pursuant to the Plan
or, if applicable, such other person who holds an outstanding Option.

 

"Option Exercise Price" means the price at which a share of Common Stock may be
purchased upon the exercise of an Option.

 

"Outside Director" means a Director who is an "outside director" within the
meaning of Section 162(m) of the Code and Treasury Regulations Section 1.162
-27(e)(3) or any successor to such statute and regulation.

 

"Participant" means an eligible person to whom an Award is granted pursuant to
the Plan or, if applicable, such other person who holds an outstanding Award.

 

"Performance Compensation Award" means any Award designated by the Committee as
a Performance Compensation Award pursuant to Section 7.4 of the Plan.

 

"Performance Criteria" means the criterion or criteria that the Committee shall
select for purposes of establishing the Performance Goal(s) for a Performance
Period with respect to any Performance Compensation Award under the Plan. The
Performance Criteria that will be used to establish the Performance Goal(s)
shall be based on the attainment of specific levels of performance of the
Company (or Affiliate, division, business unit or operational unit of the
Company) and shall be limited to the following: (a) net earnings or net income
(before or after taxes); (b) basic or diluted earnings per share (before or
after taxes); (c) net revenue or net revenue growth; (d) gross revenue; (e)
gross profit or gross profit growth; (f) net operating profit (before or after
taxes); (g) return on assets, capital, invested capital, equity, or sales; (h)
cash flow (including, but not limited to, operating cash flow, free cash flow,
and cash flow return on capital); (i) earnings before or after taxes, interest,
depreciation and/or amortization; (j) gross or operating margins; (k)
improvements in capital structure; (l) budget and expense management; (m)
productivity ratios; (n) economic value added or other value added measurements;
(o) share price (including, but not limited to, growth measures and total
shareholder return); (p) expense targets; (q) margins; (r) operating efficiency;
(s) working capital targets; (t) enterprise value; (u) safety record; (v)
completion of acquisitions or business expansion; (w) achieving research and
development goals and milestones, including without limitation the commencement
or completion of studies; (x) achieving product commercialization goals; and (y)
other criteria as may be set by the Committee from time to time.

 

 5

 

 

Any one or more of the Performance Criteria may be used on an absolute or
relative basis to measure the performance of the Company and/or an Affiliate as
a whole or any division, business unit or operational unit of the Company and/or
an Affiliate or any combination thereof, as the Committee may deem appropriate,
or as compared to the performance of a group of comparable companies, or
published or special index that the Committee, in its sole discretion, deems
appropriate, or the Committee may select Performance Criterion (o) above as
compared to various stock market indices. The Committee also has the authority
to provide for accelerated vesting of any Award based on the achievement of
Performance Goals pursuant to the Performance Criteria specified in this
paragraph. To the extent required under Section 162(m) of the Code, the
Committee shall, within the first 90 days of a Performance Period (or, if longer
or shorter, within the maximum period allowed under Section 162(m) of the Code),
define in an objective fashion the manner of calculating the Performance
Criteria it selects to use for such Performance Period. In the event that
applicable tax and/or securities laws change to permit the Committee discretion
to alter the governing Performance Criteria without obtaining shareholder
approval of such changes, the Committee shall have sole discretion to make such
changes without obtaining shareholder approval.

 

"Performance Formula" means, for a Performance Period, the one or more objective
formulas applied against the relevant Performance Goal to determine, with regard
to the Performance Compensation Award of a particular Participant, whether all,
some portion but less than all, or none of the Performance Compensation Award
has been earned for the Performance Period.

  

"Performance Goals" means, for a Performance Period, the one or more goals
established by the Committee for the Performance Period based upon the
Performance Criteria. The Committee is authorized at any time during the first
90 days of a Performance Period (or, if longer or shorter, within the maximum
period allowed under Section 162(m) of the Code), or at any time thereafter (but
only to the extent the exercise of such authority after such period would not
cause the Performance Compensation Awards granted to any Participant for the
Performance Period to fail to qualify as "performance-based compensation" under
Section 162(m) of the Code), in its sole and absolute discretion, to adjust or
modify the calculation of a Performance Goal for such Performance Period to the
extent permitted under Section 162(m) of the Code in order to prevent the
dilution or enlargement of the rights of Participants based on the following
events: (a) asset write-downs; (b) litigation or claim judgments or settlements;
(c) the effect of changes in tax laws, accounting principles, or other laws or
regulatory rules affecting reported results; (d) any reorganization and
restructuring programs; (e) extraordinary, unusual or infrequently occurring
items as described in management's discussion and analysis of financial
condition and results of operations appearing in the Company's annual report to
shareholders for the applicable year; (f) acquisitions or divestitures; (g) any
other specific unusual or nonrecurring events, or objectively determinable
category thereof; (h) foreign exchange gains and losses; and (i) a change in the
Company's fiscal year.

 

"Performance Period" means the one or more periods of time not less than one
fiscal quarter in duration, as the Committee may select, over which the
attainment of one or more Performance Goals will be measured for the purpose of
determining a Participant's right to and the payment of a Performance
Compensation Award.

 

"Performance Share Award" means any Award granted pursuant to Section 7.3
hereof.

 

"Performance Share" means the grant of a right to receive a number of actual
shares of Common Stock or share units based upon the performance of the Company
during a Performance Period, as determined by the Committee.

 

"Permitted Transferee" means: (a) a member of the Optionholder's immediate
family (child, stepchild, grandchild, parent, stepparent, grandparent, spouse,
former spouse, sibling, niece, nephew, mother-in-law, father-in-law, son-in-law,
daughter-in-law, brother-in-law, or sister-in-law, including adoptive
relationships), any person sharing the Optionholder's household (other than a
tenant or employee), a trust in which these persons have more than 50% of the
beneficial interest, a foundation in which these persons (or the Optionholder)
control the management of assets, and any other entity in which these persons
(or the Optionholder) own more than 50% of the voting interests; (b) third
parties designated by the Committee in connection with a program established and
approved by the Committee pursuant to which Participants may receive a cash
payment or other consideration in consideration for the transfer of a
Non-qualified Stock Option; and (c) such other transferees as may be permitted
by the Committee in its sole discretion.

 

 6

 

 

"Plan" means this Cellceutix Corporation 2016 Equity Incentive Plan, as amended
and/or amended and restated from time to time.

 

"Related Rights" has the meaning set forth in Section 7.1(a) .

 

"Restricted Award" means any Award granted pursuant to Section 7.2(a) .

 

"Restricted Period" has the meaning set forth in Section 7.2(a) .

 

"Restricted Stock" has the meaning set forth in Section 7.2(a) .

  

"Restricted Stock Units" has the meaning set forth in Section 7.2(a) .

 

"Rule 16b-3" means Rule 16b-3 promulgated under the Exchange Act or any
successor to Rule 16b-3, as in effect from time to time.

 

"Securities Act" means the Securities Act of 1933, as amended.

 

"Stock Appreciation Right" means the right pursuant to an Award granted under
Section 7.1 to receive, upon exercise, an amount payable in cash or shares equal
to the number of shares subject to the Stock Appreciation Right that is being
exercised multiplied by the excess of (a) the Fair Market Value of a share of
Common Stock on the date the Award is exercised, over (b) the exercise price
specified in the Stock Appreciation Right Award Agreement.

 

"Stock for Stock Exchange" has the meaning set forth in Section 6.4.

 

"Ten Percent Shareholder" means a person who owns (or is deemed to own pursuant
to Section 424(d) of the Code) stock possessing more than 10% of the total
combined voting power of all classes of stock of the Company or of any of its
Affiliates.

 

3. Administration.

 

 7

 

 

3.1 Authority of Committee. The Plan shall be administered by the Committee or,
in the Board's sole discretion, by the Board. Subject to the terms of the Plan,
the Committee's charter and Applicable Laws, and in addition to other express
powers and authorization conferred by the Plan, the Committee shall have the
authority:

 

(a) to construe and interpret the Plan and apply its provisions;

 

(b) to promulgate, amend, and rescind rules and regulations relating to the
administration of the Plan;

 

(c) to authorize any person to execute, on behalf of the Company, any instrument
required to carry out the purposes of the Plan;

  

(d) to delegate its authority to one or more Officers of the Company with
respect to Awards that do not involve Covered Employees or "insiders" within the
meaning of Section 16 of the Exchange Act;

 

(e) to determine when Awards are to be granted under the Plan and the applicable
Grant Date;

  

(f) from time to time to select, subject to the limitations set forth in this
Plan, those Participants to whom Awards shall be granted;

 

(g) to determine the number of shares of Common Stock to be made subject to each
Award;

 

(h) to determine whether each Option is to be an Incentive Stock Option or a
Non-qualified Stock Option;

 

(i) to prescribe the terms and conditions of each Award, including, without
limitation, the exercise price and medium of payment and vesting provisions, and
to specify the provisions of the Award Agreement relating to such grant;

 

(j) to determine the target number of Performance Shares to be granted pursuant
to a Performance Share Award, the performance measures that will be used to
establish the performance goals, the performance period(s) and the number of
Performance Shares earned by a Participant;

 

(k) to designate an Award (including a cash bonus) as a Performance Compensation
Award and to select the Performance Criteria that will be used to establish the
Performance Goals;

 

 8

 

 

(l) to amend any outstanding Awards, including for the purpose of modifying the
time or manner of vesting, or the term of any outstanding Award; provided,
however, that if any such amendment impairs a Participant's rights or increases
a Participant's obligations under his or her Award or creates or increases a
Participant's federal income tax liability with respect to an Award, such
amendment shall also be subject to the Participant's consent;

 

(m) to determine the duration and purpose of leaves of absences which may be
granted to a Participant without constituting termination of their employment
for purposes of the Plan, which periods shall be no shorter than the periods
generally applicable to Employees under the Company's employment policies;

 

(n) to make decisions with respect to outstanding Awards that may become
necessary upon a change in corporate control or an event that triggers
anti-dilution adjustments;

 

(o) to interpret, administer, reconcile any inconsistency in, correct any defect
in and/or supply any omission in the Plan and any instrument or agreement
relating to, or Award granted under, the Plan; and

 

(p) to exercise discretion to make any and all other determinations which it
determines to be necessary or advisable for the administration of the Plan.

 

The Committee also may modify the purchase price or the exercise price of any
outstanding Award, provided that if the modification effects a repricing,
shareholder approval shall be required before the repricing is effective.

  

3.2 Committee Decisions Final. All decisions made by the Committee pursuant to
the provisions of the Plan shall be final and binding on the Company and the
Participants, unless such decisions are determined by a court having
jurisdiction to be arbitrary and capricious.

 

3.3 Delegation. The Committee, or if no Committee has been appointed, the Board,
may delegate administration of the Plan to a committee or committees of one or
more members of the Board, and the term "Committee" shall apply to any person or
persons to whom such authority has been delegated. The Committee shall have the
power to delegate to a subcommittee any of the administrative powers the
Committee is authorized to exercise (and references in this Plan to the Board or
the Committee shall thereafter be to the committee or subcommittee), subject,
however, to such resolutions, not inconsistent with the provisions of the Plan,
as may be adopted from time to time by the Board. The Board may abolish the
Committee at any time and revest in the Board the administration of the Plan.
The members of the Committee shall be appointed by and serve at the pleasure of
the Board. From time to time, the Board may increase or decrease the size of the
Committee, add additional members to, remove members (with or without cause)
from, appoint new members in substitution therefor, and fill vacancies, however
caused, in the Committee. The Committee shall act pursuant to a vote of the
majority of its members or, in the case of a Committee comprised of only two
members, the unanimous consent of its members, whether present or not, or by the
written consent of the majority of its members and minutes shall be kept of all
of its meetings and copies thereof shall be provided to the Board. Subject to
the limitations prescribed by the Plan and the Board, the Committee may
establish and follow such rules and regulations for the conduct of its business
as it may determine to be advisable.

 

 9

 

 

3.4 Committee Composition. Except as otherwise determined by the Board, the
Committee shall consist solely of two or more Non-Employee Directors who are
also Outside Directors. The Board shall have discretion to determine whether or
not it intends to comply with the exemption requirements of Rule 16b-3 and/or
Section 162(m) of the Code. However, if the Board intends to satisfy such
exemption requirements, with respect to Awards to any Covered Employee and with
respect to any insider subject to Section 16 of the Exchange Act, the Committee
shall be a compensation committee of the Board that at all times consists solely
of two or more Non-Employee Directors who are also Outside Directors. Within the
scope of such authority, the Board or the Committee may (a) delegate to a
committee of one or more members of the Board who are not Outside Directors the
authority to grant Awards to eligible persons who are either (i) not then
Covered Employees and are not expected to be Covered Employees at the time of
recognition of income resulting from such Award or (ii) not persons with respect
to whom the Company wishes to comply with Section 162(m) of the Code or (b)
delegate to a committee of one or more members of the Board who are not
Non-Employee Directors the authority to grant Awards to eligible persons who are
not then subject to Section 16 of the Exchange Act. Nothing herein shall create
an inference that an Award is not validly granted under the Plan in the event
Awards are granted under the Plan by a compensation committee of the Board that
does not at all times consist solely of two or more Non-Employee Directors who
are also Outside Directors.

 

3.5 Indemnification. In addition to such other rights of indemnification as they
may have as Directors or members of the Committee, and to the extent allowed by
Applicable Laws, the Committee shall be indemnified by the Company against the
reasonable expenses, including attorney's fees, actually incurred in connection
with any action, suit or proceeding or in connection with any appeal therein, to
which the Committee may be party by reason of any action taken or failure to act
under or in connection with the Plan or any Award granted under the Plan, and
against all amounts paid by the Committee in settlement thereof (provided,
however, that the settlement has been approved by the Company, which approval
shall not be unreasonably withheld) or paid by the Committee in satisfaction of
a judgment in any such action, suit or proceeding, except in relation to matters
as to which it shall be adjudged in such action, suit or proceeding that such
Committee did not act in good faith and in a manner which such person reasonably
believed to be in the best interests of the Company, or in the case of a
criminal proceeding, had no reason to believe that the conduct complained of was
unlawful; provided, however, that within 60 days after institution of any such
action, suit or proceeding, such Committee shall, in writing, offer the Company
the opportunity at its own expense to handle and defend such action, suit or
proceeding.

  

4. Shares Subject to the Plan.

 

4.1 Subject to adjustment in accordance with Section 11, a total of twenty
million (20,000,000) shares of Common Stock shall be available for the grant of
Awards under the Plan; provided that no Outside Director may be granted Awards
covering more than two hundred and fifty thousand (250,000) shares of Common
Stock in any year. Any shares of Common Stock granted in connection with Options
and Stock Appreciation Rights shall be counted against this limit as one (1)
share for every one (1) Option or Stock Appreciation Right awarded. Any shares
of Common Stock granted in connection with Awards other than Options and Stock
Appreciation Rights shall be counted against this limit as two (2) shares of
Common Stock for every one (1) share of Common Stock granted in connection with
such Award. During the terms of the Awards, the Company shall keep available at
all times the number of shares of Common Stock required to satisfy such Awards.

 

4.2 Shares of Common Stock available for distribution under the Plan may
consist, in whole or in part, of authorized and unissued shares, treasury shares
or shares reacquired by the Company in any manner.

 

 10

 

 

4.3 Subject to adjustment in accordance with Section 11, no Participant shall be
granted, during any one (1) year period, Options to purchase Common Stock and
Stock Appreciation Rights with respect to more than four million (4,000,000)
shares of Common Stock in the aggregate or any other Awards with respect to more
than two million five hundred thousand (2,500,000) shares of Common Stock in the
aggregate. If an Award is to be settled in cash, the number of shares of Common
Stock on which the Award is based shall count toward the individual share limit
set forth in this Section 4.

 

4.4 Any shares of Common Stock subject to an Award that is canceled, forfeited
or expires prior to exercise or realization, either in full or in part, shall
again become available for issuance under the Plan. Any shares of Common Stock
that again become available for future grants pursuant to this Section 4.4 shall
be added back as one (1) share if such shares were subject to Options or Stock
Appreciation Rights and as two (2) shares if such shares were subject to other
Awards. Notwithstanding anything to the contrary contained herein: shares
subject to an Award under the Plan shall not again be made available for
issuance or delivery under the Plan if such shares are (a) shares tendered in
payment of an Option, (b) shares delivered or withheld by the Company to satisfy
any tax withholding obligation, or (c) shares covered by a stock-settled Stock
Appreciation Right or other Awards that were not issued upon the settlement of
the Award.

 

5. Eligibility.

 

5.1 Eligibility for Specific Awards. Incentive Stock Options may be granted only
to Employees. Awards other than Incentive Stock Options may be granted to
Employees, Consultants and Directors and those individuals whom the Committee
determines are reasonably expected to become Employees, Consultants and
Directors following the Grant Date.

 

5.2 Ten Percent Shareholders. A Ten Percent Shareholder shall not be granted an
Incentive Stock Option unless the Option Exercise Price is at least 110% of the
Fair Market Value of the Common Stock at the Grant Date and the Option is not
exercisable after the expiration of five years from the Grant Date.

 

6. Option Provisions. Each Option granted under the Plan shall be evidenced by
an Award Agreement. Each Option so granted shall be subject to the conditions
set forth in this Section 6, and to such other conditions not inconsistent with
the Plan as may be reflected in the applicable Award Agreement. All Options
shall be separately designated Incentive Stock Options or Non-qualified Stock
Options at the time of grant, and, if certificates are issued, a separate
certificate or certificates will be issued for shares of Common Stock purchased
on exercise of each type of Option. Notwithstanding the foregoing, the Company
shall have no liability to any Participant or any other person if an Option
designated as an Incentive Stock Option fails to qualify as such at any time or
if an Option is determined to constitute "nonqualified deferred compensation"
within the meaning of Section 409A of the Code and the terms of such Option do
not satisfy the requirements of Section 409A of the Code. The provisions of
separate Options need not be identical, but each Option shall include (through
incorporation of provisions hereof by reference in the Option or otherwise) the
substance of each of the following provisions:

  

6.1 Term. Subject to the provisions of Section 5.2 regarding Ten Percent
Shareholders, no Incentive Stock Option shall be exercisable after the
expiration of 10 years from the Grant Date. The term of a Non-qualified Stock
Option granted under the Plan shall be determined by the Committee; provided,
however, no Non-qualified Stock Option shall be exercisable after the expiration
of 10 years from the Grant Date.

 

 11

 

 

6.2 Exercise Price of An Incentive Stock Option. Subject to the provisions of
Section 5.2 regarding Ten Percent Shareholders, the Option Exercise Price of
each Incentive Stock Option shall be not less than 100% of the Fair Market Value
of the Common Stock subject to the Option on the Grant Date. Notwithstanding the
foregoing, an Incentive Stock Option may be granted with an Option Exercise
Price lower than that set forth in the preceding sentence if such Option is
granted pursuant to an assumption or substitution for another option in a manner
satisfying the provisions of Section 424(a) of the Code.

 

6.3 Exercise Price of a Non-qualified Stock Option. The Option Exercise Price of
each Non-qualified Stock Option shall be not less than 100% of the Fair Market
Value of the Common Stock subject to the Option on the Grant Date.
Notwithstanding the foregoing, a Non-qualified Stock Option may be granted with
an Option Exercise Price lower than that set forth in the preceding sentence if
such Option is granted pursuant to an assumption or substitution for another
option in a manner satisfying the provisions of Section 409A of the Code.

 

6.4 Consideration. The Option Exercise Price of Common Stock acquired pursuant
to an Option shall be paid, to the extent permitted by applicable statutes and
regulations, either (a) in cash or by certified or bank check at the time the
Option is exercised or (b) in the discretion of the Committee, upon such terms
as the Committee shall approve, the Option Exercise Price may be paid: (i) by
delivery to the Company of other Common Stock, duly endorsed for transfer to the
Company, with a Fair Market Value on the date of delivery equal to the Option
Exercise Price (or portion thereof) due for the number of shares being acquired,
or by means of attestation whereby the Participant identifies for delivery
specific shares of Common Stock that have an aggregate Fair Market Value on the
date of attestation equal to the Option Exercise Price (or portion thereof) and
receives a number of shares of Common Stock equal to the difference between the
number of shares thereby purchased and the number of identified attestation
shares of Common Stock (a "Stock for Stock Exchange"); (ii) a "cashless"
exercise program established with a broker; (iii) by reduction in the number of
shares of Common Stock otherwise deliverable upon exercise of such Option with a
Fair Market Value equal to the aggregate Option Exercise Price at the time of
exercise; (iv) any combination of the foregoing methods; or (v) in any other
form of legal consideration that may be acceptable to the Committee. Unless
otherwise specifically provided in the Option, the exercise price of Common
Stock acquired pursuant to an Option that is paid by delivery (or attestation)
to the Company of other Common Stock acquired, directly or indirectly from the
Company, shall be paid only by shares of the Common Stock of the Company that
have been held for more than six months (or such longer or shorter period of
time required to avoid a charge to earnings for financial accounting purposes).
Notwithstanding the foregoing, during any period for which the Common Stock is
publicly traded (i.e., the Common Stock is listed on any established stock
exchange or a national market system) an exercise by a Director or Officer that
involves or may involve a direct or indirect extension of credit or arrangement
of an extension of credit by the Company, directly or indirectly, in violation
of Section 402(a) of the Sarbanes-Oxley Act of 2002 shall be prohibited with
respect to any Award under this Plan.

 

6.5 Transferability of An Incentive Stock Option. An Incentive Stock Option
shall not be transferable except by will or by the laws of descent and
distribution and shall be exercisable during the lifetime of the Optionholder
only by the Optionholder. Notwithstanding the foregoing, the Optionholder may,
by delivering written notice to the Company, in a form satisfactory to the
Company, designate a third party who, in the event of the death of the
Optionholder, shall thereafter be entitled to exercise the Option.

  

6.6 Transferability of a Non-qualified Stock Option. A Non-qualified Stock
Option may, in the sole discretion of the Committee, be transferable to a
Permitted Transferee, upon written approval by the Committee to the extent
provided in the Award Agreement. If the Non-qualified Stock Option does not
provide for transferability, then the Non-qualified Stock Option shall not be
transferable except by will or by the laws of descent and distribution and shall
be exercisable during the lifetime of the Optionholder only by the Optionholder.
Notwithstanding the foregoing, the Optionholder may, by delivering written
notice to the Company, in a form satisfactory to the Company, designate a third
party who, in the event of the death of the Optionholder, shall thereafter be
entitled to exercise the Option.

 

 12

 

 

6.7 Vesting of Options. Each Option may, but need not, vest and therefore become
exercisable in periodic installments that may, but need not, be equal. The
Option may be subject to such other terms and conditions on the time or times
when it may be exercised (which may be based on performance or other criteria)
as the Committee may deem appropriate. The vesting provisions of individual
Options may vary. No Option may be exercised for a fraction of a share of Common
Stock. The Committee may, but shall not be required to, provide for an
acceleration of vesting and exercisability in the terms of any Award Agreement
upon the occurrence of a specified event.

 

6.8 Termination of Continuous Service. Unless otherwise provided in an Award
Agreement or in an employment agreement the terms of which have been approved by
the Committee, in the event an Optionholder's Continuous Service terminates
(other than upon the Optionholder's death or Disability), the Optionholder may
exercise his or her Option (to the extent that the Optionholder was entitled to
exercise such Option as of the date of termination) but only within such period
of time ending on the earlier of (a) the date three months following the
termination of the Optionholder's Continuous Service or (b) the expiration of
the term of the Option as set forth in the Award Agreement; provided that, if
the termination of Continuous Service is by the Company for Cause, all
outstanding Options (whether or not vested) shall immediately terminate and
cease to be exercisable. If, after termination, the Optionholder does not
exercise his or her Option within the time specified in the Award Agreement, the
Option shall terminate.

 

6.9 Extension of Termination Date. An Optionholder's Award Agreement may also
provide that if the exercise of the Option following the termination of the
Optionholder's Continuous Service for any reason would be prohibited at any time
because the issuance of shares of Common Stock would violate the registration
requirements under the Securities Act or any other state or federal securities
law or the rules of any securities exchange or interdealer quotation system,
then the Option shall terminate on the earlier of (a) the expiration of the term
of the Option in accordance with Section 6.1 or (b) the expiration of a period
after termination of the Participant's Continuous Service that is three months
after the end of the period during which the exercise of the Option would be in
violation of such registration or other securities law requirements.

 

6.10 Disability of Optionholder. Unless otherwise provided in an Award
Agreement, in the event that an Optionholder's Continuous Service terminates as
a result of the Optionholder's Disability, the Optionholder may exercise his or
her Option (to the extent that the Optionholder was entitled to exercise such
Option as of the date of termination), but only within such period of time
ending on the earlier of (a) the date 12 months following such termination or
(b) the expiration of the term of the Option as set forth in the Award
Agreement. If, after termination, the Optionholder does not exercise his or her
Option within the time specified herein or in the Award Agreement, the Option
shall terminate.

 

6.11 Death of Optionholder. Unless otherwise provided in an Award Agreement, in
the event an Optionholder's Continuous Service terminates as a result of the
Optionholder's death, then the Option may be exercised (to the extent the
Optionholder was entitled to exercise such Option as of the date of death) by
the Optionholder's estate, by a person who acquired the right to exercise the
Option by bequest or inheritance or by a person designated to exercise the
Option upon the Optionholder's death, but only within the period ending on the
earlier of (a) the date 12 months following the date of death or (b) the
expiration of the term of such Option as set forth in the Award Agreement. If,
after the Optionholder's death, the Option is not exercised within the time
specified herein or in the Award Agreement, the Option shall terminate.

 

6.12 Incentive Stock Option $100,000 Limitation. To the extent that the
aggregate Fair Market Value (determined at the time of grant) of Common Stock
with respect to which Incentive Stock Options are exercisable for the first time
by any Optionholder during any calendar year (under all plans of the Company and
its Affiliates) exceeds $100,000, the Options or portions thereof which exceed
such limit (according to the order in which they were granted) shall be treated
as Non-qualified Stock Options.

 

 13

 

 

7. Provisions of Awards Other Than Options.

 

7.1 Stock Appreciation Rights.

 

(a) General

 

Each Stock Appreciation Right granted under the Plan shall be evidenced by an
Award Agreement. Each Stock Appreciation Right so granted shall be subject to
the conditions set forth in this Section 7.1, and to such other conditions not
inconsistent with the Plan as may be reflected in the applicable Award
Agreement. Stock Appreciation Rights may be granted alone ("Free Standing
Rights") or in tandem with an Option granted under the Plan ("Related Rights").

 

(b) Grant Requirements

 

Any Related Right that relates to a Non-qualified Stock Option may be granted at
the same time the Option is granted or at any time thereafter but before the
exercise or expiration of the Option. Any Related Right that relates to an
Incentive Stock Option must be granted at the same time the Incentive Stock
Option is granted.

 

(c) Term of Stock Appreciation Rights

 

The term of a Stock Appreciation Right granted under the Plan shall be
determined by the Committee; provided, however, no Stock Appreciation Right
shall be exercisable later than the tenth anniversary of the Grant Date.

 

(d) Vesting of Stock Appreciation Rights

 

Each Stock Appreciation Right may, but need not, vest and therefore become
exercisable in periodic installments that may, but need not, be equal. The Stock
Appreciation Right may be subject to such other terms and conditions on the time
or times when it may be exercised as the Committee may deem appropriate. The
vesting provisions of individual Stock Appreciation Rights may vary. No Stock
Appreciation Right may be exercised for a fraction of a share of Common Stock.
The Committee may, but shall not be required to, provide for an acceleration of
vesting and exercisability in the terms of any Stock Appreciation Right upon the
occurrence of a specified event.

 

(e) Exercise and Payment

 

Upon exercise of a Stock Appreciation Right, the holder shall be entitled to
receive from the Company an amount equal to the number of shares of Common Stock
subject to the Stock Appreciation Right that is being exercised multiplied by
the excess of (i) the Fair Market Value of a share of Common Stock on the date
the Award is exercised, over (ii) the exercise price specified in the Stock
Appreciation Right or related Option. Payment with respect to the exercise of a
Stock Appreciation Right shall be made on the date of exercise. Payment shall be
made in the form of shares of Common Stock (with or without restrictions as to
substantial risk of forfeiture and transferability, as determined by the
Committee in its sole discretion), cash or a combination thereof, as determined
by the Committee.

 

 14

 

 

(f) Exercise Price

 

The exercise price of a Free Standing Stock Appreciation Right shall be
determined by the Committee, but shall not be less than 100% of the Fair Market
Value of one share of Common Stock on the Grant Date of such Stock Appreciation
Right. A Related Right granted simultaneously with or subsequent to the grant of
an Option and in conjunction therewith or in the alternative thereto shall have
the same exercise price as the related Option, shall be transferable only upon
the same terms and conditions as the related Option, and shall be exercisable
only to the same extent as the related Option; provided, however, that a Stock
Appreciation Right, by its terms, shall be exercisable only when the Fair Market
Value per share of Common Stock subject to the Stock Appreciation Right and
related Option exceeds the exercise price per share thereof and no Stock
Appreciation Rights may be granted in tandem with an Option unless the Committee
determines that the requirements of Section 7.1(b) are satisfied.

 

(g) Reduction in the Underlying Option Shares

 

Upon any exercise of a Related Right, the number of shares of Common Stock for
which any related Option shall be exercisable shall be reduced by the number of
shares for which the Stock Appreciation Right has been exercised. The number of
shares of Common Stock for which a Related Right shall be exercisable shall be
reduced upon any exercise of any related Option by the number of shares of
Common Stock for which such Option has been exercised.

 

7.2 Restricted Awards.

 

(a) General

 

A Restricted Award is an Award of actual shares of Common Stock ("Restricted
Stock") or hypothetical Common Stock units ("Restricted Stock Units") having a
value equal to the Fair Market Value of an identical number of shares of Common
Stock, which may, but need not, provide that such Restricted Award may not be
sold, assigned, transferred or otherwise disposed of, pledged or hypothecated as
collateral for a loan or as security for the performance of any obligation or
for any other purpose for such period (the "Restricted Period") as the Committee
shall determine. Each Restricted Award granted under the Plan shall be evidenced
by an Award Agreement. Each Restricted Award so granted shall be subject to the
conditions set forth in this Section 7.2, and to such other conditions not
inconsistent with the Plan as may be reflected in the applicable Award
Agreement.

 

(b) Restricted Stock and Restricted Stock Units

 

 15

 

 

(i)

Each Participant granted Restricted Stock shall execute and deliver to the
Company an Award Agreement with respect to the Restricted Stock setting forth
the restrictions and other terms and conditions applicable to such Restricted
Stock. If the Committee determines that the Restricted Stock shall be held by
the Company or in escrow rather than delivered to the Participant pending the
release of the applicable restrictions, the Committee may require the
Participant to additionally execute and deliver to the Company (A) an escrow
agreement satisfactory to the Committee, if applicable and (B) the appropriate
blank stock power with respect to the Restricted Stock covered by such
agreement. If a Participant fails to execute an agreement evidencing an Award of
Restricted Stock and, if applicable, an escrow agreement and stock power, the
Award shall be null and void. Subject to the restrictions set forth in the
Award, the Participant generally shall have the rights and privileges of a
shareholder as to such Restricted Stock, including the right to vote such
Restricted Stock and the right to receive dividends; provided that, any cash
dividends and stock dividends with respect to the Restricted Stock shall be
withheld by the Company for the Participant's account, and interest may be
credited on the amount of the cash dividends withheld at a rate and subject to
such terms as determined by the Committee. The cash dividends or stock dividends
so withheld by the Committee and attributable to any particular share of
Restricted Stock (and earnings thereon, if applicable) shall be distributed to
the Participant in cash or, at the discretion of the Committee, in shares of
Common Stock having a Fair Market Value equal to the amount of such dividends,
if applicable, upon the release of restrictions on such share and, if such share
is forfeited, the Participant shall have no right to such dividends.

(ii)

The terms and conditions of a grant of Restricted Stock Units shall be reflected
in an Award Agreement. No shares of Common Stock shall be issued at the time a
Restricted Stock Unit is granted, and the Company will not be required to set
aside a fund for the payment of any such Award. A Participant shall have no
voting rights with respect to any Restricted Stock Units granted hereunder. The
Committee may also grant Restricted Stock Units with a deferral feature, whereby
settlement is deferred beyond the vesting date until the occurrence of a future
payment date or event set forth in an Award Agreement.

 

(c) Restrictions

 

(i)

Restricted Stock awarded to a Participant shall be subject to the following
restrictions until the expiration of the Restricted Period, and to such other
terms and conditions as may be set forth in the applicable Award Agreement: (A)
if an escrow arrangement is used, the Participant shall not be entitled to
delivery of the stock certificate; (B) the shares shall be subject to the
restrictions on transferability set forth in the Award Agreement; (C) the shares
shall be subject to forfeiture to the extent provided in the applicable Award
Agreement; and (D) to the extent such shares are forfeited, the stock
certificates shall be returned to the Company, and all rights of the Participant
to such shares and as a shareholder with respect to such shares shall terminate
without further obligation on the part of the Company.

(ii)

Restricted Stock Units and Deferred Stock Units awarded to any Participant shall
be subject to (A) forfeiture until the expiration of the Restricted Period, and
satisfaction of any applicable Performance Goals during such period, to the
extent provided in the applicable Award Agreement, and to the extent such
Restricted Stock Units or Deferred Stock Units are forfeited, all rights of the
Participant to such Restricted Stock Units or Deferred Stock Units shall
terminate without further obligation on the part of the Company and (B) such
other terms and conditions as may be set forth in the applicable Award
Agreement.

(iii)

The Committee shall have the authority to remove any or all of the restrictions
on the Restricted Stock, Restricted Stock Units and Deferred Stock Units
whenever it may determine that, by reason of changes in Applicable Laws or other
changes in circumstances arising after the date the Restricted Stock or
Restricted Stock Units or Deferred Stock Units are granted, such action is
appropriate.

 



 16

 



 

(d) Restricted Period

 

With respect to Restricted Awards, the Restricted Period shall commence on the
Grant Date and end at the time or times set forth on a schedule established by
the Committee in the applicable Award Agreement.

 

No Restricted Award may be granted or settled for a fraction of a share of
Common Stock. The Committee may, but shall not be required to, provide for an
acceleration of vesting in the terms of any Award Agreement upon the occurrence
of a specified event.

 

(e) Delivery of Restricted Stock and Settlement of Restricted Stock Units

 

Upon the expiration of the Restricted Period with respect to any shares of
Restricted Stock, the restrictions set forth in Section 7.2(c) and the
applicable Award Agreement shall be of no further force or effect with respect
to such shares, except as set forth in the applicable Award Agreement. If an
escrow arrangement is used, upon such expiration, the Company shall deliver to
the Participant, or his or her beneficiary, without charge, the stock
certificate evidencing the shares of Restricted Stock which have not then been
forfeited and with respect to which the Restricted Period has expired (to the
nearest full share) and any cash dividends or stock dividends credited to the
Participant's account with respect to such Restricted Stock and the interest
thereon, if any. Upon the expiration of the Restricted Period with respect to
any outstanding Restricted Stock Units, or at the expiration of the deferral
period with respect to any outstanding Deferred Stock Units, the Company shall
deliver to the Participant, or his or her beneficiary, without charge, one share
of Common Stock for each such outstanding vested Restricted Stock Unit or
Deferred Stock Unit ("Vested Unit") and cash equal to any Dividend Equivalents
credited with respect to each such Vested Unit in accordance with Section
7.2(b)(ii) hereof and the interest thereon or, at the discretion of the
Committee, in shares of Common Stock having a Fair Market Value equal to such
Dividend Equivalents and the interest thereon, if any; provided, however, that,
if explicitly provided in the applicable Award Agreement, the Committee may, in
its sole discretion, elect to pay cash or part cash and part Common Stock in
lieu of delivering only shares of Common Stock for Vested Units. If a cash
payment is made in lieu of delivering shares of Common Stock, the amount of such
payment shall be equal to the Fair Market Value of the Common Stock as of the
date on which the Restricted Period lapsed in the case of Restricted Stock
Units, or the delivery date in the case of Deferred Stock Units, with respect to
each Vested Unit.

 

(f) Stock Restrictions

 

Each certificate representing Restricted Stock awarded under the Plan shall bear
a legend in such form as the Company deems appropriate.

 

7.3 Performance Share Awards.

 

(a) Grant of Performance Share Awards

 

Each Performance Share Award granted under the Plan shall be evidenced by an
Award Agreement. Each Performance Share Award so granted shall be subject to the
conditions set forth in this Section 7.3, and to such other conditions not
inconsistent with the Plan as may be reflected in the applicable Award
Agreement. The Committee shall have the discretion to determine: (i) the number
of shares of Common Stock or stock-denominated units subject to a Performance
Share Award granted to any Participant; (ii) the performance period applicable
to any Award; (iii) the conditions that must be satisfied for a Participant to
earn an Award; and (iv) the other terms, conditions and restrictions of the
Award.

 

 17

 

 

(b) Earning Performance Share Awards

 

The number of Performance Shares earned by a Participant will depend on the
extent to which the performance goals established by the Committee are attained
within the applicable Performance Period, as determined by the Committee. No
payout shall be made with respect to any Performance Share Award except upon
written certification by the Committee that the minimum threshold performance
goal(s) have been achieved.

 

7.4 Performance Compensation Awards.

 

(a) General

 

The Committee shall have the authority, at the time of grant of any Award
described in this Plan (other than Options and Stock Appreciation Rights granted
with an exercise price equal to or greater than the Fair Market Value per share
of Common Stock on the Grant Date), to designate such Award as a Performance
Compensation Award in order to qualify such Award as "performance-based
compensation" under Section 162(m) of the Code. In addition, the Committee shall
have the authority to make an Award of a cash bonus to any Participant and
designate such Award as a Performance Compensation Award in order to qualify
such Award as "performance-based compensation" under Section 162(m) of the Code.

 

(b) Eligibility

 

The Committee will, in its sole discretion, designate within the first 90 days
of a Performance Period (or, if longer or shorter, within the maximum period
allowed under Section 162(m) of the Code) which Participants will be eligible to
receive Performance Compensation Awards in respect of such Performance Period.
However, designation of a Participant eligible to receive an Award hereunder for
a Performance Period shall not in any manner entitle the Participant to receive
payment in respect of any Performance Compensation Award for such Performance
Period. The determination as to whether or not such Participant becomes entitled
to payment in respect of any Performance Compensation Award shall be decided
solely in accordance with the provisions of this Section 7.4. Moreover,
designation of a Participant eligible to receive an Award hereunder for a
particular Performance Period shall not require designation of such Participant
eligible to receive an Award hereunder in any subsequent Performance Period and
designation of one person as a Participant eligible to receive an Award
hereunder shall not require designation of any other person as a Participant
eligible to receive an Award hereunder in such period or in any other period.

 

(c) Discretion of Committee with Respect to Performance Compensation Awards

 

With regard to a particular Performance Period, the Committee shall have full
discretion to select the length of such Performance Period (provided any such
Performance Period shall be not less than one fiscal quarter in duration), the
type(s) of Performance Compensation Awards to be issued, the Performance
Criteria that will be used to establish the Performance Goal(s), the kind(s)
and/or level(s) of the Performance Goal(s) that is (are) to apply to the Company
and the Performance Formula. Within the first 90 days of a Performance Period
(or, if longer or shorter, within the maximum period allowed under Section
162(m) of the Code), the Committee shall, with regard to the Performance
Compensation Awards to be issued for such Performance Period, exercise its
discretion with respect to each of the matters enumerated in the immediately
preceding sentence of this Section 7.4(c) and record the same in writing.

 

 18

 

 

(d) Payment of Performance Compensation Awards

 

(i) Condition to Receipt of Payment

 

Unless otherwise provided in the applicable Award Agreement, a Participant must
be employed by the Company on the last day of a Performance Period to be
eligible for payment in respect of a Performance Compensation Award for such
Performance Period.

 

(ii) Limitation

 

A Participant shall be eligible to receive payment in respect of a Performance
Compensation Award only to the extent that: (A) the Performance Goals for such
period are achieved; and (B) the Performance Formula as applied against such
Performance Goals determines that all or some portion of such Participant's
Performance Compensation Award has been earned for the Performance Period.

 

(iii) Certification

 

Following the completion of a Performance Period, the Committee shall review and
certify in writing whether, and to what extent, the Performance Goals for the
Performance Period have been achieved and, if so, calculate and certify in
writing the amount of the Performance Compensation Awards earned for the period
based upon the Performance Formula. The Committee shall then determine the
actual size of each Participant's Performance Compensation Award for the
Performance Period and, in so doing, may apply Negative Discretion in accordance
with Section 7.4(d)(iv) hereof, if and when it deems appropriate.

 

(iv) Use of Discretion

 

In determining the actual size of an individual Performance Compensation Award
for a Performance Period, the Committee may reduce or eliminate the amount of
the Performance Compensation Award earned under the Performance Formula in the
Performance Period through the use of Negative Discretion if, in its sole
judgment, such reduction or elimination is appropriate. The Committee shall not
have the discretion to (A) grant or provide payment in respect of Performance
Compensation Awards for a Performance Period if the Performance Goals for such
Performance Period have not been attained or (B) increase a Performance
Compensation Award above the maximum amount payable under Section 7.4(d)(vi) of
the Plan.

 

(v) Timing of Award Payments

 

Performance Compensation Awards granted for a Performance Period shall be paid
to Participants as soon as administratively practicable following completion of
the certifications required by this Section 7.4 but in no event later than 2 1/2
months following the end of the fiscal year during which the Performance Period
is completed.

 

 19

 

 

(vi) Maximum Award Payable

 

Notwithstanding any provision contained in this Plan to the contrary, the
maximum Performance Compensation Award payable to any one Participant under the
Plan for a Performance Period (excluding any Options and Stock Appreciation
Rights) is four million (4,000,000) shares of Common Stock or, in the event such
Performance Compensation Award is paid in cash, the equivalent cash value
thereof on the first or last day of the Performance Period to which such Award
relates, as determined by the Committee. The maximum amount that can be paid in
any calendar year to any Participant pursuant to a cash bonus Award described in
the last sentence of Section 7.4(a) shall be $5,000,000. Furthermore, any
Performance Compensation Award that has been deferred shall not (between the
date as of which the Award is deferred and the payment date) increase (A) with
respect to a Performance Compensation Award that is payable in cash, by a
measuring factor for each fiscal year greater than a reasonable rate of interest
set by the Committee or (B) with respect to a Performance Compensation Award
that is payable in shares of Common Stock, by an amount greater than the
appreciation of a share of Common Stock from the date such Award is deferred to
the payment date.

 

8. Securities Law Compliance. Each Award Agreement shall provide that no shares
of Common Stock shall be purchased or sold thereunder unless and until (a) any
then applicable requirements of state or federal laws and regulatory agencies
have been fully complied with to the satisfaction of the Company and its counsel
and (b) if required to do so by the Company, the Participant has executed and
delivered to the Company a letter of investment intent in such form and
containing such provisions as the Committee may require. The Company shall use
reasonable efforts to seek to obtain from each regulatory commission or agency
having jurisdiction over the Plan such authority as may be required to grant
Awards and to issue and sell shares of Common Stock upon exercise of the Awards;
provided, however, that this undertaking shall not require the Company to
register under the Securities Act the Plan, any Award or any Common Stock issued
or issuable pursuant to any such Award. If, after reasonable efforts, the
Company is unable to obtain from any such regulatory commission or agency the
authority which counsel for the Company deems necessary for the lawful issuance
and sale of Common Stock under the Plan, the Company shall be relieved from any
liability for failure to issue and sell Common Stock upon exercise of such
Awards unless and until such authority is obtained.

 

9. Use of Proceeds from Stock. Proceeds from the sale of Common Stock pursuant
to Awards, or upon exercise thereof, shall constitute general funds of the
Company.

 

10. Miscellaneous.

 

10.1 Acceleration of Exercisability and Vesting. The Committee shall have the
power to accelerate the time at which an Award may first be exercised or the
time during which an Award or any part thereof will vest in accordance with the
Plan, notwithstanding the provisions in the Award stating the time at which it
may first be exercised or the time during which it will vest.

 

10.2 Shareholder Rights. Except as provided in the Plan or an Award Agreement,
no Participant shall be deemed to be the holder of, or to have any of the rights
of a holder with respect to, any shares of Common Stock subject to such Award
unless and until such Participant has satisfied all requirements for exercise of
the Award pursuant to its terms and no adjustment shall be made for dividends
(ordinary or extraordinary, whether in cash, securities or other property) or
distributions of other rights for which the record date is prior to the date
such Common Stock certificate is issued, except as provided in Section 11
hereof.

 

 20

 

 

10.3 No Employment or Other Service Rights. Nothing in the Plan or any
instrument executed or Award granted pursuant thereto shall confer upon any
Participant any right to continue to serve the Company or an Affiliate in the
capacity in effect at the time the Award was granted or shall affect the right
of the Company or an Affiliate to terminate (a) the employment of an Employee
with or without notice and with or without Cause or (b) the service of a
Director pursuant to the By-laws of the Company or an Affiliate, and any
applicable provisions of the corporate law of the state in which the Company or
the Affiliate is incorporated, as the case may be.

 

10.4 Transfer; Approved Leave of Absence. For purposes of the Plan, no
termination of employment by an Employee shall be deemed to result from either
(a) a transfer of employment to the Company from an Affiliate or from the
Company to an Affiliate, or from one Affiliate to another, or (b) an approved
leave of absence for military service or sickness, or for any other purpose
approved by the Company, if the Employee's right to reemployment is guaranteed
either by a statute or by contract or under the policy pursuant to which the
leave of absence was granted or if the Committee otherwise so provides in
writing, in either case, except to the extent inconsistent with Section 409A of
the Code if the applicable Award is subject thereto.

 

10.5 Withholding Obligations. To the extent provided by the terms of an Award
Agreement and subject to the discretion of the Committee, the Participant may
satisfy any federal, state or local tax withholding obligation relating to the
exercise or acquisition of Common Stock under an Award by any of the following
means (in addition to the Company's right to withhold from any compensation paid
to the Participant by the Company) or by a combination of such means: (a)
tendering a cash payment; (b) authorizing the Company to withhold shares of
Common Stock from the shares of Common Stock otherwise issuable to the
Participant as a result of the exercise or acquisition of Common Stock under the
Award, provided, however, that no shares of Common Stock are withheld with a
value exceeding the minimum amount of tax required to be withheld by law; or (c)
delivering to the Company previously owned and unencumbered shares of Common
Stock of the Company.

 

11. Adjustments Upon Changes in Stock. In the event of changes in the
outstanding Common Stock or in the capital structure of the Company by reason of
any stock or extraordinary cash dividend, stock split, reverse stock split, an
extraordinary corporate transaction such as any recapitalization,
reorganization, merger, consolidation, combination, exchange, or other relevant
change in capitalization occurring after the Grant Date of any Award, Awards
granted under the Plan and any Award Agreements, the exercise price of Options
and Stock Appreciation Rights, the maximum number of shares of Common Stock
subject to all Awards stated in Section 4 and the maximum number of shares of
Common Stock with respect to which any one person may be granted Awards during
any period stated in Section 4 and Section 7.4(d)(vi) will be equitably adjusted
or substituted, as to the number, price or kind of a share of Common Stock or
other consideration subject to such Awards to the extent necessary to preserve
the economic intent of such Award. In the case of adjustments made pursuant to
this Section 11, unless the Committee specifically determines that such
adjustment is in the best interests of the Company or its Affiliates, the
Committee shall, in the case of Incentive Stock Options, ensure that any
adjustments under this Section 11 will not constitute a modification, extension
or renewal of the Incentive Stock Options within the meaning of Section
424(h)(3) of the Code and in the case of Non-qualified Stock Options, ensure
that any adjustments under this Section 11 will not constitute a modification of
such Non-qualified Stock Options within the meaning of Section 409A of the Code.
Any adjustments made under this Section 11 shall be made in a manner which does
not adversely affect the exemption provided pursuant to Rule 16b-3 under the
Exchange Act. Further, with respect to Awards intended to qualify as
"performance-based compensation" under Section 162(m) of the Code, any
adjustments or substitutions will not cause the Company to be denied a tax
deduction on account of Section 162(m) of the Code. The Company shall give each
Participant notice of an adjustment hereunder and, upon notice, such adjustment
shall be conclusive and binding for all purposes.

 

 21

 

 

12. Effect of Change in Control.

 

12.1 In the discretion of the Board and the Committee, any Award Agreement may
provide, or the Board or the Committee may provide by amendment of any Award
Agreement or otherwise, notwithstanding any provision of the Plan to the
contrary, that in the event of a Change in Control, Options and/or Stock
Appreciation Rights shall become immediately exercisable with respect to all or
a specified portion of the shares subject to such Options or Stock Appreciation
Rights, and/or the Restricted Period shall expire immediately with respect to
all or a specified portion of the shares of Restricted Stock or Restricted Stock
Units.

 

12.2 In addition, in the event of a Change in Control, the Committee may in its
discretion and upon at least 10 days' advance notice to the affected persons,
cancel any outstanding Awards and pay to the holders thereof, in cash or stock,
or any combination thereof, the value of such Awards based upon the price per
share of Common Stock received or to be received by other shareholders of the
Company in the event. In the case of any Option or Stock Appreciation Right with
an exercise price that equals or exceeds the price paid for a share of Common
Stock in connection with the Change in Control, the Committee may cancel the
Option or Stock Appreciation Right without the payment of consideration
therefor.

 

12.3 The obligations of the Company under the Plan shall be binding upon any
successor corporation or organization resulting from the merger, consolidation
or other reorganization of the Company, or upon any successor corporation or
organization succeeding to all or substantially all of the assets and business
of the Company and its Subsidiaries, taken as a whole.

 

13. Amendment of the Plan and Awards.

 

13.1 Amendment of Plan. The Board at any time, and from time to time, may amend
or terminate the Plan. However, except as provided in Section 11 relating to
adjustments upon changes in Common Stock and Section 13.3, no amendment shall be
effective unless approved by the shareholders of the Company to the extent
shareholder approval is necessary to satisfy any Applicable Laws. At the time of
such amendment, the Board shall determine, upon advice from counsel, whether
such amendment will be contingent on shareholder approval.

 

13.2 Shareholder Approval. The Board may, in its sole discretion, submit any
other amendment to the Plan for shareholder approval, including, but not limited
to, amendments to the Plan intended to satisfy the requirements of Section
162(m) of the Code and the regulations thereunder regarding the exclusion of
performance-based compensation from the limit on corporate deductibility of
compensation paid to certain executive officers.

 

13.3 Contemplated Amendments. It is expressly contemplated that the Board may
amend the Plan in any respect the Board deems necessary or advisable to provide
eligible Employees, Consultants and Directors with the maximum benefits provided
or to be provided under the provisions of the Code and the regulations
promulgated thereunder relating to Incentive Stock Options or to the
nonqualified deferred compensation provisions of Section 409A of the Code and/or
to bring the Plan and/or Awards granted under it into compliance therewith.

 

13.4 No Impairment of Rights. Rights under any Award granted before amendment of
the Plan shall not be impaired by any amendment of the Plan unless (a) the
Company requests the consent of the Participant and (b) the Participant consents
in writing.

 

13.5 Amendment of Awards. The Committee at any time, and from time to time, may
amend the terms of any one or more Awards; provided, however, that the Committee
may not affect any amendment which would otherwise constitute an impairment of
the rights under any Award unless (a) the Company requests the consent of the
Participant and (b) the Participant consents in writing.

 

 22

 

 

14. General Provisions.

 

14.1 Forfeiture Events. The Committee may specify in an Award Agreement that the
Participant's rights, payments and benefits with respect to an Award shall be
subject to reduction, cancellation, forfeiture or recoupment upon the occurrence
of certain events, in addition to applicable vesting conditions of an Award.
Such events may include, without limitation, breach of non-competition,
non-solicitation, confidentiality, or other restrictive covenants that are
contained in the Award Agreement or otherwise applicable to the Participant, a
termination of the Participant's Continuous Service for Cause, or other conduct
by the Participant that is detrimental to the business or reputation of the
Company and/or its Affiliates.

 

14.2 Clawback. Notwithstanding any other provisions in this Plan, any Award
which is subject to recovery under any law, government regulation or stock
exchange listing requirement, will be subject to such deductions and clawback as
may be required to be made pursuant to such law, government regulation or stock
exchange listing requirement (or any policy adopted by the Company pursuant to
any such law, government regulation or stock exchange listing requirement).

 

14.3 Other Compensation Arrangements. Nothing contained in this Plan shall
prevent the Board from adopting other or additional compensation arrangements,
subject to shareholder approval if such approval is required; and such
arrangements may be either generally applicable or applicable only in specific
cases.

 

14.4 Sub-plans. The Committee may from time to time establish sub-plans under
the Plan for purposes of satisfying blue sky, securities, tax or other laws of
various jurisdictions in which the Company intends to grant Awards. Any
sub-plans shall contain such limitations and other terms and conditions as the
Committee determines are necessary or desirable. All sub-plans shall be deemed a
part of the Plan, but each sub-plan shall apply only to the Participants in the
jurisdiction for which the sub-plan was designed.

 

14.5 Deferral of Awards. The Committee may establish one or more programs under
the Plan to permit selected Participants the opportunity to elect to defer
receipt of consideration upon exercise of an Award, satisfaction of performance
criteria, or other event that absent the election would entitle the Participant
to payment or receipt of shares of Common Stock or other consideration under an
Award. The Committee may establish the election procedures, the timing of such
elections, the mechanisms for payments of, and accrual of interest or other
earnings, if any, on amounts, shares or other consideration so deferred, and
such other terms, conditions, rules and procedures that the Committee deems
advisable for the administration of any such deferral program.

 

14.6 Unfunded Plan. The Plan shall be unfunded. Neither the Company, the Board
nor the Committee shall be required to establish any special or separate fund or
to segregate any assets to assure the performance of its obligations under the
Plan.

 

14.7 Recapitalizations. Each Award Agreement shall contain provisions required
to reflect the provisions of Section 11.

 

14.8 Delivery. Upon exercise of a right granted under this Plan, the Company
shall issue Common Stock or pay any amounts due within a reasonable period of
time thereafter. Subject to any statutory or regulatory obligations the Company
may otherwise have, for purposes of this Plan, 30 days shall be considered a
reasonable period of time.

 

 23

 

 

14.9 No Fractional Shares. No fractional shares of Common Stock shall be issued
or delivered pursuant to the Plan. The Committee shall determine whether cash,
additional Awards or other securities or property shall be issued or paid in
lieu of fractional shares of Common Stock or whether any fractional shares
should be rounded, forfeited or otherwise eliminated.

 

14.10 Other Provisions. The Award Agreements authorized under the Plan may
contain such other provisions not inconsistent with this Plan, including,
without limitation, restrictions upon the exercise of the Awards, as the
Committee may deem advisable.

 

14.11 Section 409A. The Plan is intended to comply with Section 409A of the Code
to the extent subject thereto, and, accordingly, to the maximum extent
permitted, the Plan shall be interpreted and administered to be in compliance
therewith. Any payments described in the Plan that are due within the
"short-term deferral period" as defined in Section 409A of the Code shall not be
treated as deferred compensation unless Applicable Laws require otherwise.
Notwithstanding anything to the contrary in the Plan, to the extent required to
avoid accelerated taxation and tax penalties under Section 409A of the Code,
amounts that would otherwise be payable and benefits that would otherwise be
provided pursuant to the Plan during the six (6) month period immediately
following the Participant's termination of Continuous Service shall instead be
paid on the first payroll date after the six-month anniversary of the
Participant's separation from service (or the Participant's death, if earlier).
Notwithstanding the foregoing, neither the Company nor the Committee shall have
any obligation to take any action to prevent the assessment of any excise tax or
penalty on any Participant under Section 409A of the Code and neither the
Company nor the Committee will have any liability to any Participant for such
tax or penalty.

 

14.12 Disqualifying Dispositions. Any Participant who shall make a "disposition"
(as defined in Section 424 of the Code) of all or any portion of shares of
Common Stock acquired upon exercise of an Incentive Stock Option within two
years from the Grant Date of such Incentive Stock Option or within one year
after the issuance of the shares of Common Stock acquired upon exercise of such
Incentive Stock Option (a "Disqualifying Disposition") shall be required to
immediately advise the Company in writing as to the occurrence of the sale and
the price realized upon the sale of such shares of Common Stock.

 

14.13 Section 16. It is the intent of the Company that the Plan satisfy, and be
interpreted in a manner that satisfies, the applicable requirements of Rule
16b-3 as promulgated under Section 16 of the Exchange Act so that Participants
will be entitled to the benefit of Rule 16b-3, or any other rule promulgated
under Section 16 of the Exchange Act, and will not be subject to short-swing
liability under Section 16 of the Exchange Act. Accordingly, if the operation of
any provision of the Plan would conflict with the intent expressed in this
Section 14.13, such provision to the extent possible shall be interpreted and/or
deemed amended so as to avoid such conflict.

 

14.14 Section 162(m). To the extent the Committee issues any Award that is
intended to be exempt from the deduction limitation of Section 162(m) of the
Code, the Committee may, without shareholder or grantee approval, amend the Plan
or the relevant Award Agreement retroactively or prospectively to the extent it
determines necessary in order to comply with any subsequent clarification of
Section 162(m) of the Code required to preserve the Company's federal income tax
deduction for compensation paid pursuant to any such Award.

 

14.15 Beneficiary Designation. Each Participant under the Plan may from time to
time name any beneficiary or beneficiaries by whom any right under the Plan is
to be exercised in case of such Participant's death. Each designation will
revoke all prior designations by the same Participant, shall be in a form
reasonably prescribed by the Committee and shall be effective only when filed by
the Participant in writing with the Company during the Participant's lifetime.

 

 24

 

 

14.16 Expenses. The costs of administering the Plan shall be paid by the
Company.

 

14.17 Severability. If any of the provisions of the Plan or any Award Agreement
is held to be invalid, illegal or unenforceable, whether in whole or in part,
such provision shall be deemed modified to the extent, but only to the extent,
of such invalidity, illegality or unenforceability and the remaining provisions
shall not be affected thereby.

 

14.18 Plan Headings. The headings in the Plan are for purposes of convenience
only and are not intended to define or limit the construction of the provisions
hereof.

 

14.19 Non-Uniform Treatment. The Committee's determinations under the Plan need
not be uniform and may be made by it selectively among persons who are eligible
to receive, or actually receive, Awards. Without limiting the generality of the
foregoing, the Committee shall be entitled to make non-uniform and selective
determinations, amendments and adjustments, and to enter into non-uniform and
selective Award Agreements.

 

15. Effective Date of Plan. The Plan shall become effective as of the Effective
Date, but no Award shall be exercised (or, in the case of a stock Award, shall
be granted) unless and until the Plan has been approved by the shareholders of
the Company, if required by applicable law, which approval shall be within
twelve (12) months before or after the date the Plan is adopted by the Board.

  



16. Termination or Suspension of the Plan. The Plan shall terminate
automatically on March 25, 2025. No Award shall be granted pursuant to the Plan
after such date, but Awards theretofore granted may extend beyond that date. The
Board may suspend or terminate the Plan at any earlier date pursuant to Section
13.1 hereof. No Awards may be granted under the Plan while the Plan is suspended
or after it is terminated. Unless the Company determines to submit Section 7.4
of the Plan and the definition of "Performance Goal" and "Performance Criteria"
to the Company's shareholders at the first shareholder meeting that occurs in
the fifth year following the year in which the Plan was last approved by
shareholders (or any earlier meeting designated by the Board), in accordance
with the requirements of Section 162(m) of the Code, and such shareholder
approval is obtained, then no further Performance Compensation Awards shall be
made to Covered Employees under Section 7.4 after the date of such annual
meeting, but the Plan may continue in effect for Awards to Participants not in
accordance with Section 162(m) of the Code.

 

17. Choice of Law. The law of the State of Nevada shall govern all questions
concerning the construction, validity and interpretation of this Plan, without
regard to such state's conflict of law rules.

 

As adopted by the Board of Directors of Cellceutix Corporation on June 30, 2016.

  



 

25

 